Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 1 of 9 PageID #: 21581




                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  THE KAY COMPANY, LLC, WILLIAM
  CATHER, Trustee of Diana Goff Cather Trusts,
  And JAMES E. HAMRIC III, and all other persons
  and entities similarly situated,

                              Plaintiffs,

  v.                                                                      Case No. 1:13-CV-151
                                                                          Honorable John Preston Bailey

  EQT PRODUCTION COMPANY, a Pennsylvania
  corporation; EQT CORPORATION, a Pennsylvania
  corporation; EQT ENERGY, LLC, a Delaware limited
  liability company; EQT INVESTMENTS HOLDINGS,
  LLC, a Delaware limited liability company, EQT
  GATHERING, LLC, a Delaware limited liability
  company; and EQT MIDSTREAM PARTNERS, LP,
  a Delaware limited partnership,

                              Defendants.



                      PLAINTIFFS’ MOTION TO DISBURSE FINAL PAYMENT

             Now come the plaintiffs by counsel, and move the Court for an order approving and

  directing final disbursement of the settlement funds to the class members pursuant to the Court’s

  Order approving the Settlement, (Doc. Id.767,) the Notice to Class, (Doc. Id. 745-3) and the

  Settlement Agreement, (Doc. Id. 745.) The Settlement Administrator joins in this request. The

  Court appointed the Notice Expert and Settlement Administrator to perform the following duties

  and responsibilities:1




  1
      See Settlement Agreement (Doc. Id. 745, pp. 40-41,) Order Approving Class Action Settlement (Doc. Id. 767.)
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 2 of 9 PageID #: 21582




        c.    Claims Administrator.
              1.     Duties.

              The Claims Administrator shall:

              a.     Maintain and update the list of Class Members.

              b.     Establish and maintain an "800" number telephone line for Class Member
                     questions that is staffed by trained operators during normal business hours.

              c.     Establish and maintain a website for providing Class Members and the
                     public with information about this Settlement Agreement.

              d.     With the assistance of counsel for the Parties, determine the period of time
                     during the Compensation Period when each Class Member owned a
                     Covered Lease.

              e.     With the assistance of counsel for the Parties, calculate the amount of
                     Settlement Payment to which each Class Member is entitled.

              f.     Mail the Settlement Notice and publish a summary notice if specified in a
                     notice plan approved by the Court.

              g.     Verify addresses in the database against the National Change of Address
                     Database and, as noted, through a third-party look up service.

              h.     Receive Opt-Out requests and prepare a list of Opt-Out Class Members,
                     including a report on whether the Class Member has been excluded.

              i.     Receive objections to this Settlement Agreement from Class Members and
                     transmit copies to the Parties, the Magistrate Judge, and the Court.

              j.     In consultation with the Parties and their separate Notice Expert, prepare
                     the individual Benefit Notices and Claim Forms to be sent to the Class
                     Members as required by this Settlement Agreement. Mail the Benefit
                     Notices and Claim Forms to Class Members after the Final Order and
                     Judgment is entered. Prepare any additional Benefit Notices and Claim
                     Forms that become necessary as a result of the Claims Resolution Process.

              k.     In consultation with the Parties, review Claim Forms and Class Member
                     submissions and determine Class Member qualification for Settlement
                     Payments.

              l.     Inform Class Members of the Claims Administrator's determination of
                     Class Member status and entitlement to Settlement Payments.

                                                2
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 3 of 9 PageID #: 21583




              m.    Inform Class Members of Claim Resolution Decisions.

              n.    Establish a bank account at a federally-chartered financial institution
                    reasonably acceptable to EQT, Class Counsel and the Court for the
                    Qualified Settlement Fund.

              o.    Make the following disbursements from the Settlement Fund: (l) all
                    Settlement Payments to Class Participants; (2) Fee Award and Costs of
                    Litigation to Class Counsel as approved by the Court and (3) incentive
                    awards to the named plaintiffs as approved by the Court.
                    Determine the amount of Settlement Payments due to each Class Participant
                    as based upon the terms and conditions of this Settlement Agreement and,
                    where necessary, to hire experts to assist in the calculation of the amounts
                    due to assure compliance herewith.

              q.    Maintain all appropriate records relating to Class Members, to Covered
                    Leases and title thereto, and to the payment of Settlement Payments and
                    Fee Awards. The Parties shall be entitled to inspect the Claims
                    Administrator's records upon reasonable notice and to request copies of any
                    records of the Claims Administrator.
                    Issue weekly reports of Claims Forms received, the status of claims and
                    the Settlement Payments made.

              s.    Issue Form 1099s to Class Participants and other necessary tax documents
                    following payment of Settlement Payments.

              t.    Provide, a Type Il service auditor's report, including service auditor's
                    opinion on the Claims Administrator's controls.

              u.    At the close of the claim administration, provide EQT and Class Counsel
                    with the final list of Class Participants, the original signed Claim Forms
                    and pooling and unitization modifications executed under the Limited
                    Optional Pooling Modification provision above, and copies of all
                    documents filed with any applicable County Recorder's offices.
                    Make every reasonable effort to determine and resolve inconsistencies in
                    the responses of Class Members.
              w.    Provide Class Counsel and EQT weekly updates regarding the names,
                    attributable volumes, and total number of Class Members who Opt-Out.

              x.    Determine whether the Minimum Required Approval Percentage has been
                    met and issue a final report to provide Class Counsel and EQT containing
                    the names, attributable volumes, and total number of Class Members who
                    Opt-Out.

                                              3
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 4 of 9 PageID #: 21584




             The Notice Expert assisted in planning the notice to the class and approved the notice that

  was given in the case.2

             The Court heretofore Ordered that the net settlement fund be distributed in accordance with

  the Settlement Agreement (Doc. Id. 745.) The settlement amount was arrived at by first calculating

  the amount of deductions taken from each class member over the class period. The Settlement

  Agreement required that the disbursements were to be made to the class based upon each lessor’s

  proportionate share of the Fund, less (1) attorney fees; (2) costs of litigation; (3) class

  representatives’ compensation and (4) less the sum of the “minimum payment” to some class

  members whose claim was less than or equal to $200.00. Id. pp. 12-14. The Settlement

  Administrator reports the following3:

             1.       That, except for the situations identified below, the first payment of 75% of each

  class members’ part has been paid as required by the Settlement Agreement and the Notice to the

  Class.

             2.       That the Administrator has now complied with the requirements of the Court’s

  Order and provided the best notice practicable in accordance with the court approved notice plan

  in order to provide notice to as many class members as reasonably possible, given the data and

  information available.

             3.       (a)      Based upon EQT’s data and information provided to Administrator, the

  Administrator reported that the class members have been accounted for to the best of their ability;

  and (b) the amount of deductions per each class member has been determined to the best of

  Administrator’s ability.



  2
      See Order (Doc. Id. 767, pp. 9-10.)
  3
      See Attached Exhibit A.

                                                      4
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 5 of 9 PageID #: 21585




         4.      The claims deadline has now expired. The Administrator reports, therefore, that

  the final disbursement of the remaining funds to the class is now determinable and that the funds

  should be paid to the class in preparation for the conclusion of the Administration. The following

  is the present status of the overall accounting of the class administration:

         (a)     The total class deductions were $46,244,367.48.

         (b)     Total class deductions exceeded the $46.2 million threshold, per Section VI.F of
                 the Settlement Agreement, by $44,367.48.

         (c)     The total interest earned as of June 1, 2020 is $267,675.58.

         (d)     Per Section V1.A of the settlement agreement "all interest accrued will be used first
                 to make settlement payments before implementing Section II E (5). Section II E
                 (5) provides that if there were errors of data and information provided to plaintiffs
                 in this litigation which causes the total deduction of the total class to exceed $46.2
                 million," then EQT will pay additional sums to match the short fall. The interest
                 earned in the account is sufficient to more than cover the total deductions in excess
                 of $46.2 million, which is the sum of $44,367.48

         (e)     All opt outs have been accounted for, however, there are persons who have been
                 noticed but have not responded. Those who have not made claims total
                 $3,354,761.54 as monies not claimed by the lessors as identified by EQT. Since
                 these class members have not filed claims within the deadline, they have forfeited
                 the right to participate in the settlement and the money allocated to them will remain
                 in the settlement fund for distribution to the class.

         (f)     Filed claims represent 90.22% of the settlement dollars to be distributed.

         (g)     There remain only four open “owner inquiries” that are currently being resolved.
                 The settlement value for these claims is de minimis compared to the amount to be
                 distributed. Therefore, it does not warrant delay on payment of the other claims
                 which are ready for payment. The following is a summary of these issues:

                 1.      Lewis Blakely, Owner 1128132: Received royalty payment from EQT,
                         however, may not be in the class.
                 2.      The Grimm Family, Owner 113333: Ownership interest is not properly
                         transferred from agent; therefore, 5 additional $200 minimum payments are
                         requested by beneficiaries instead of a single payment to decedent
                 3.      Carol Hanlon, Owner 1126748: This is a dispute over who is the rightful
                         owner.




                                                    5
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 6 of 9 PageID #: 21586




                 4.      Charles Eastham, Owner 285555. The wells acquired by EQT from the
                         producer were not listed as "excluded" in the settlement. The claim is
                         subject to validation by EQT of whether they are in the class or not.

         (h)     There exists five hundred fifty-nine (559) lessors who have claims filed that the
                 Administrator has determined to be valid claim forms, but which require additional
                 documents or signatures to complete. Four hundred fifty (450) are deceased lessors.
                 Four hundred and ninety-five (495) of the five hundred fifty-nine (559) are for $200
                 minimum payments. The outstanding amount for all five hundred fifty-nine (559)
                 is $254,417.82. The Administrator recommends that this total sum and the $2,000
                 above should be placed in an escrow account dedicated to the five hundred fifty-
                 nine (559) lessors or their estates while waiting for the documents to be provided
                 to the Administrator. Once the escrow is established, then the remaining funds
                 should be distributed to the class. Should there be any claims which ultimately are
                 not complete and not paid, then the parties will seek additional Court approval for
                 the appropriate distribution of any remaining money.

         5.      The Settlement Fund was for $53.5 million. After attorney fees, costs and class

  representative fees, the net amount totaled $34,305,349.70, left to be distributed to the class. The

  first determination was to identify of class members whose claims were for $200 or less than $200.

  There were 6,808 $200 minimum claims. Once the $200 minimum claims were deducted from

  the net remaining in the Fund, the remaining claim amounts were determined to be $32,943,749.70.

  As per the Settlement Agreement, the amounts for each class member were determined on a

  proportional bases, based upon the disallowed deductions compared to the total in the net fund.

  The distribution plan required a First Stage Payment of 75% of the net Settlement Fund and then

  after all opt outs and corrections as to owners who participated in the settlement were determined,

  the remaining moneys in the Settlement Fund are required to be distributed proportionately in

  accordance with the Settlement Agreement.

         6.      Therefore, there is $12,856,722.31 remaining in The Fund. This amount needs

  adjusted to add $44,367.48 to satisfy Section VI(F) Data Verification and Maximum Contribution.

  The latter is subject, however, to the same being paid out of accumulated interest in The Fund as

  provided for in Section II E(5). There exists more than sufficient interest income in The Fund to

                                                   6
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 7 of 9 PageID #: 21587




  satisfy the additional sum owed. Therefore, the remaining net Funds total equals $12,901,089.79.

  The interest remaining at the present time in the Fund, after deducting the $44,367.48 is

  $223,308.10.

         Therefore, the plaintiffs move the Court to grant approval for final distribution of the Fund

  and the placement of outstanding claims in an escrow to await final processing. There are only

  minor issues outstanding with four class members not being resolved fully with respect to

  distribution of the Fund. As set forth above, the plaintiff and the Administrator represent that the

  final distribution of the net settlement proceeds should not be delayed further, that the $2,000 plus

  the $254,417.82 should be placed in escrow to be distributed by the Administrator when the

  documentation is provided by the lessors and/or their estates. That permits distribution now of

  $12,644,671.97 to lessors who have legitimate claims and are awaiting the final distribution of

  their claims.

                                              Conclusion

         Plaintiffs, therefore, move the Court to Order that the Administrator distribute the

  remaining funds in accordance with the Settlement Agreement and the Court Order approving

  same and for such other further and general relief as the Court deems just and proper.

                                                        THE KAY COMPANY, LLC, et al.

                                                        By Counsel

  Respectfully submitted:


  /s/ Marvin W. Masters
  Marvin W. Masters (WV Bar No. 2359)
  The Masters Law Firm lc
  181 Summers Street
  Charleston, West Virginia 25301
  Counsel for Plaintiffs



                                                   7
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 8 of 9 PageID #: 21588




  Michael W. Carey (WV Bar No. 635)
  Carey, Scott, Douglas & Kessler, PLLC
  707 Virginia Street, Suite 901
  Charleston, West Virginia 25301
  Counsel for Plaintiffs

  F:\5\903\mo060.docx




                                          8
Case 1:13-cv-00151-JPB-JPM Document 790 Filed 06/19/20 Page 9 of 9 PageID #: 21589




                                 CERTIFICATE OF SERVICE

          I, Marvin W. Masters, hereby certify that on June 19, 2020, I electronically filed “Joint
  Motion to Disburse Final Payment” with the Clerk of the Court using the CM/ECF system, which
  will send notifications of such filing to the following CM/ECF participants:

                David K. Hendrickson
                Carl L. Fletcher, Jr.
                Hendrickson & Long PLLC
                214 Capitol Street
                Post Office Box 11070
                Charleston, West Virginia 25339
                daveh@handl.com
                cfletcher@handl.com
                Counsel for Defendants



                                                      /s/ Marvin W. Masters
                                                      Marvin W. Masters (WV Bar No. 2359)
                                                      Richard A. Monahan
                                                      West Virginia State Bar No. 6489
                                                      The Masters Law Firm lc
                                                      181 Summers Street
                                                      Charleston, West Virginia 25301
                                                      mwm@themasterslawfirm.com
                                                      ram@themasterslawfirm.com




                                                 9
